               Case 1:20-cv-03281-AJN Document 8 Filed 07/20/20 Page 1 of 2




HARDER LLP
Charles J. Harder
100 Park Avenue, Sixteenth Floor
New York, New York 10017
Tel. (212) 799-1400
Counsel for Plaintiff
BYD Company, Ltd.


                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 BYD COMPANY LTD.,
                                              Case No. 20-cv-3281 (AJN)
                          Plaintiff,

                   v.

 VICE MEDIA LLC,

                          Defendant.



                                       PROOF OF SERVICE




{00110146;1}
Case 1:20-cv-03281-AJN Document 8 Filed 07/20/20 Page 2 of 2
